Citation Nr: 1712543	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, characterized as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran had active army service from May 1987 to September 1987 as well as from November 1990 to June 1991.  This case comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial 50 percent evaluation.  After the Veteran disagreed with the decision, the Decision Review Officer (DRO) assigned a 70 percent initial evaluation.  In response to the Statement of the Case documenting the increase, the Veteran submitted a substantive appeal, VA Form 9, indicating that he still disagreed with his evaluation for PTSD.


FINDING OF FACT

For the appeal period, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment with deficiencies in most areas, suicidal ideation, near-continuous depression affecting the ability to function independently, and unprovoked irritability with periods of violence; however, total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in March 2015 in order to obtain relevant treatment records from Dr. K.B. and the Fort Lauderdale Vet Center.  VA sent a letter to the Veteran on April 8, 2016 requesting that the Veteran provide VA access to private treatment records from Dr. K.B. and the Fort Lauderdale Vet Center.  However, in an April 18, 2016 letter, the Veteran only provided authorization for the records from the Fort Lauderdale Vet Center.  Those records have now been attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

VA provided relevant and adequate examinations in January 2010 and May 2012.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a May 2010 rating decision, the Veteran was service connected for an acquired psychiatric disorder, characterized as PTSD, but he has since disagreed with the assigned evaluation; a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411 (addressing PTSD).  During the appeal, a DRO assigned a 70 percent initial evaluation.  In his substantive appeal of the 70 percent evaluation, the Veteran states that due to the severity of his condition, he asserts that his condition has progressively gotten worse to the point where he is unable to continue working and provide for himself or his family.  Since the condition has not improved and there's no immediate improvement for the near future, he asserts that he should be awarded a higher evaluation.  The Board notes that he currently receives a total disability rating based on individual unemployability for the entire period on appeal.  

In order to warrant the next-higher 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

Based on the evidence of record, the Board determines that an evaluation in excess of 70 percent is not warranted.  Specifically, the record indicates that although the Veteran has exhibited occupational and social impairment in most areas, his symptoms do not rise to the level of total occupational and social impairment.  Indeed, the Veteran's psychological condition has been relatively stable during the appeal period.

For example, throughout the appeal period, the Veteran maintained good personal hygiene and a neat appearance.  During October 2009 mental health treatment, he was noted to be casually dressed with fair hygiene.  He was also observed to be well-groomed, pleasant, and cooperative.  Mental health providers made similar remarks in December 2009, January 2010, November 2015, and February 2016.  Therefore, he did not exhibit the inability to maintain minimal personal hygiene.  

The Veteran spoke appropriately with clear thought content despite substance abuse problems.  During October 2009 mental health treatment, he was determined to be oriented to person, time, and place.  He had good eye contact and motor function.  His speech was fluent with good articulation, prosody, normal tone, volume flow rate, and good latency of response.  His processes were organized and goal directed.  During his January 2010 VA examination, he demonstrated the ability to state serial 7s and spell words forwards and backwards.  During a July 2012 treatment, his thought process was logical, linear, and goal-directed.  Medical providers made similar remarks in November 2015.  It is important to note that he reported substance abuse problems in August 2015; specifically, he stated that he was abusing alcohol and cocaine.  Despite this substance abuse he did not exhibit gross impairment in thought processes or communication throughout the appeal period.  

The Veteran also does not suffer from near-continuous panic or depression with impaired impulse control.  During August 2009 treatment, he reported that he suffered from panic attacks once or twice per week.  He also stated that he had daily mood swings with a short temper.  In his January 2010 VA examination, he denied any recent violence although he continued to have poor verbal impulse control.  In November 2011, he had an okay mood with an appropriate affect.  During June 2012 mental health treatment, the Veteran had fair impulse control with fights in the past.  At the time, he had been charged with assault as a result of pushing another man.  In June 2015, his mood and affect were determined to be euthymic.  Finally, in February 2016, he stated that he was "doing better now" when asked about his mood.  The symptomology described above, including unprovoked irritability with periods of violence, are contemplated by the 70 percent evaluation.  

Similarly, while the Veteran reported in August 2009 that he had poor social skills and difficulties getting along with others, it does not appear to impact his ability to function independently.  Although the Board concedes that he stated in August 2009 that he was scared of going outside at night and does not like crowds, such behavior is represented in the 70 percent evaluation.  In fact, during his January 2010 VA examination, the examiner determined that he had no problem with activities of daily living.  Additionally, he knew the amount of his benefit payment, the amount of his monthly bills, and personally handled money and paid bills.  He was found to prudently handle payments.  The only reason he was found not capable of managing his financial affairs was because he wasn't able to support himself.  In May 2012, the examiner found that the Veteran was capable of managing his financial affairs.  

While it is true that the Veteran exhibited chronic sleep impairment, such symptoms are contemplated under DC 9411.  Specifically, in August 2009, he reported sleep disturbance that manifested itself as an inability to fall asleep and when he was able to fall asleep, only sleeping for two hours or so.  He also stated that he had nightmares approximately twice per week.  In January 2010, he discussed how he falls asleep, but wakes up several hours later.  In February 2011, he denied any impact on activities as a result of his sleep impairment.  Sleep disturbances such as those described above are not uncommon with PTSD and do not constitute total impairment.

Similarly, while the Veteran occasionally displayed impaired memory, these symptoms are already accounted for in his current disability evaluation.  Specifically, during his May 2012 VA examination, he was noted to have mild memory loss, such as forgetting names, directions, or recent events.  However, in June and July 2012, his memory was determined to be good.  In June 2015, his memory was deemed to be intact.  

The Veteran's judgment was at times compromised as a result of hallucinations and delusions.  For example, in June and July 2012, he reported hearing evil voices telling him to hurt someone sometimes.  However, during treatment in October 2009, December 2009, January 2010, and February 2010, there was no evidence of grandiosity, obsessive thoughts, or phobias.  He also denied illusion or hallucinations of any kind.  Additionally, during November 2015, he reported being non-delusional and not experiencing any intrusive thoughts, hallucinations, or perceptual disturbances.  A medical provider recorded similar remarks in June 2016.  As medical records indicate that these hallucinations and delusions occurred only on occasion, they do not rise to the level of total impairment resulting in persistent delusions or hallucinations.  

Significantly, throughout the appeal period there were rare occasions when the Veteran had suicidal thoughts.  In August 2009, he recalled an instance one month prior where he thought about killing himself by taking pills or jumping in front of a train.  He called the National Suicide Hotline and talked to a VA case manager.  Overall, it appears that these suicidal thoughts were very limited during the appeal period.  Medical records demonstrate that in June 2009 and October 2009, immediately prior and after his thoughts of suicide, he denied any suicidal thoughts.  During his January 2010 VA examination, he again endorsed suicidal ideations.  Yet one month later, he denied any suicidal thoughts and continued to deny suicidal ideations during several future evaluations.  

It is unclear if the Veteran experienced a homicidal ideation during the appeal period.  During a February 2010 evaluation, the medical provider noted that there were homicidal ideations without referencing any specific information.  However, the same medical provider in the same treatment note stated that there was no presence of homicidal thoughts.  Even if the Veteran had the rare suicidal and homicidal thought, they do not rise to the level of being a persistent danger to himself and others.  The Board acknowledges that in August 2009 the Veteran endorsed suicidal thoughts since 1998 as well as a homicidal ideation towards his sister in 2007.  However, he only experienced those thoughts prior to the beginning of the appeal period with respect to the homicidal ideations, and during the first month of the appeal period for the suicidal ideations.  

Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 70 percent.  For example, he has exhibited inappropriate behavior, delusions, and hallucinations.  However, in the Board's view, the criteria for the next-higher 100 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, to include intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, such as grossly inappropriate behavior and memory loss, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 70 percent is warranted.  Specifically, while the Veteran mostly isolates himself, he still maintains a social network.  Although he had issues with sleep impairment, he denied any impact on his activities in his January 2010 VA examination.  During the same examination, he reported that he avoided social situations.  In February 2010, he reported that he maintained a relationship with most of his family members.  During his May 2012 VA examination, he reported watching the news on TV, shows, and sports.  He also sometimes played basketball with people in the park, fished, attended church activities such as bible study, and sometimes helped clean the church.  There is no question that his PTSD has made it difficult to maintain social relationships; however, his situation does not rise to the level of total social impairment.

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Veteran's GAF score was measured on multiple occasions.  The Veteran's GAF score was 65 in June 2009.  In December 2009 and July 2010, his GAF score was 60.  His GAF score was 55 in November 2011 and July 2012.  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job); GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers); and GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.).  

Here, the Board finds that a GAF score in the range of 55 to 65 is consistent with the symptoms the Veteran displayed.  Nevertheless, this level of impairment does not constitute total occupational and social impairment.  The Board acknowledges that in September 2007, the Veteran exhibited an extremely severe level of impairment with a GAF score of 20.  However, this observation was made approximately two years before the appeal period.  During the appeal period, his GAF scores did not remotely approximate his GAF score in the September 2007 time period.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his PTSD is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's PTSD. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's PTSD is not warranted for any period on appeal.  As such, the appeal is denied


ORDER

Entitlement to an evaluation in excess of 70 percent for an acquired psychiatric disorder, characterized as PTSD, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


